Earle Real Estate Co. v. Commissioner.Earle Real Estate Co. v. CommissionerDocket No. 8677.United States Tax Court1947 Tax Ct. Memo LEXIS 180; 6 T.C.M. (CCH) 667; T.C.M. (RIA) 47163; June 20, 1947*180  Lee C. Bradley, Jr., Esq., 2100 Comer Bldg., Birmingham 3, Ala., for the petitioner. John R. Stivers, Esq., for the respondent.  KERN Opinion KERN, Judge: Respondent's determination of deficiencies in petitioner's income tax for the year 1943 in the sum of $67,688.72, and in declared value excess profits tax of $33,315.89, are here at issue. The greater part of these deficiencies arises by reason of respondent's determination that: "(a) Net income for the year 1943 is increased in the amount of $264,032.06, in order to reflect gain realized on distribution and/or disposition of property located at 1911-13 Second Avenue, North, Birmingham, Alabama. This gain is computed as follows: Fair market value of propertyat Dec. 31, 1943$375,000.00Deduct: Cost less depreciation andamortization110,967.94Gain realized$264,032.06"A stipulation of facts was filed herein by the parties and we find the facts to be as stipulated. The facts stipulated disclose that petitioner corporation in the taxable year made a distribution in kind to its stockholders of certain real estate owned by it. Its basis as to this property and the fair market value*181  thereof was as determined by respondent.  The primary issue presented is whether petitioner corporation realized taxable income by a distribution in kind to its stockholders of property which, at the time of distribution, had a fair market value in excess of the corporation's adjusted basis. Respondent has not filed a brief herein and has indicated that he will file none. On the authority of  , we decide the issue first presented in favor of petitioner. See  ;  . Cf.   . It is therefore unnecessary to consider petitioner's alternative contentions. Decision will be entered under Rule 50.